—Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 28, 1999, which, insofar as appealed from, denied plaintiffs motion for an extension of time to file a note of issue so that additional disclosure might be conducted, and dismissed the action when plaintiff indicated it was unable to proceed to trial, unanimously affirmed, without costs.
The motion court’s refusal to extend the time limit it had set for filing a note of issue did not deprive plaintiff of a reasonable opportunity to complete the disclosure. Plaintiff had ample time to complete disclosure within the time limits set by the court. Nor does plaintiff show how prosecution of its claim would be furthered by the disclosure it wants to conduct. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Saxe, JJ.